o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-111164-10 uil the honorable jo bonner member u s house of representative sec_11 north water street suite mobile al attention ------------------- dear congressman bonner this letter responds to your inquiry dated date on behalf of your constituent - --------------------------- ----------------- wrote that she purchased her home in date but did not claim the first-time_homebuyer credit of dollar_figure available for purchases made in ----------------- asks if she can still claim the first-time_homebuyer credit qualifying taxpayers can claim credits for purchasing homes sec_36 of the internal_revenue_code the code the law provides for different credits and repayment obligations for first-time home purchases occurring in different periods for purchases on or after date and before date a first-time_homebuyer can claim a sec_36 credit equal to percent of the purchase_price of the residence up to a maximum of dollar_figure a taxpayer who claims this credit must generally repay the credit over years sec_36 of the code assuming that -- ----------------- meets the other requirements of sec_36 she may claim the dollar_figure repayable credit for the purchase of her home in date she may claim the refund by filing an amended_return for within the statutory period of limitations as ----------------- notes congress amended sec_36 for purchases made between date and date sec_36 and f d of the code as amended by section of the american recovery and reinvestment tax act of pub_l_no and by sec_11 of the worker homeownership and business assistance act of pub_l_no the amended sec_36 allows conex-111164-10 a maximum credit of dollar_figure and eliminates the repayment requirement if the taxpayer does not sell or move out of the residence within three years after the date of purchase because ----------------- bought her residence in date she does not qualify for the increased non-repayable first-time_homebuyer credit available for purchases made after the statute limits ----------------- to the dollar_figure repayable credit available for purchases made in the congress has not eliminated the requirement to repay the credit for homes purchased in or given the irs administrative authority to relax the statutory requirements if ----------------- would like information about mortgage payment relief she may contact the federal housing administration fha which administers the making homes affordable program the fha’s address i sec_451 seventh street s w washington dc i hope this information is helpful as you have requested i am enclosing a copy of your correspondence if you have any questions please contact me at -------------------- or --- ------------------------- or ------------------- at -------------------- sincerely george j blaine associate chief_counsel income_tax and accounting enclosure
